DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 are drawn to a method for providing a reminder to a patient of when a second dose of a medication should be administered, which is within the four statutory categories (i.e. process).  Claims 7-16 are drawn to a device/system for providing a reminder to a patient of when a second dose of a medication should be administered ,which is within the four statutory categories (i.e. machine, manufacture).    Claim 17 is drawn to a non-transitory medium for providing a reminder to a patient of when a second dose of a medication should be administered, which is within the four statutory categories (i.e. manufacture).
Claims 1-6 (Group I) recite a method for providing a reminder to a patient of when a second dose of a 4medication should be administered, the patient having been administered a first dose of the 5medication, the method comprising: 
6obtaining a measurement of at least one patient parameter (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)); 
7determining whether the measurement of the at least one patient parameter is outside 8of a range; 
9when the measurement of the at least one patient parameter is outside of the range, 10determining a total time lapse since the administration of the first dose of the medication; 
11determining a concentration of the medication in blood of the patient based at least on 12the total time lapse; and 
13when the concentration of the medication in the blood of the patient is below a 14threshold, generating a reminder to the patient to administer the second dose of the 15medication, 16wherein the at least one patient parameter characterizes a medical condition to be 17treated by the medication (adding insignificant extra-solution activity, see MPEP § 2106.05(g)).  
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept and/or a certain method of organizing human activity because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (monitoring patient parameters to provide reminders to take a second dose of underlined limitations not identified above as part of abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 7-10, 11-16 and 17 is identical as the abstract idea for Claims 1-6 (Group I), because the only difference between the claims is they are directed towards different statutory categories. 
Dependent Claims 1-6 and 8-17 include other limitations, for example claims  182, 8 and 12 recite retrieving a pharmacokinetics 19profile of the medication (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), 20wherein the concentration of the medication in the blood of the patient is determined 21based on the total time lapse and the pharmacokinetics profile of the medication (further limiting the abstract idea),  claim  223 recites obtaining a profile of the 23patient (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), 24wherein the profile comprises information relating to at least one of an age and a 25gender of the patient, and 26wherein the retrieved pharmacokinetics profile of the medication is specific to at least 27one of the age and the gender of the patient (further limiting the abstract idea), claims  284 and 10 recite receiving, at a time of the 29administration of the first dose of the medication, an indication indicating the time of the 30administration (adding insignificant extra-solution activity, mere data gathering, see MPEP § 2106.05(g)), claims 5 and 10 recite30WO 2019/085367PCT/CN2018/078905 determining the total time 2lapse based on the time of the administration of the first dose of the medication (further limits the abstract idea), claims 6 and 9 recite  3obtaining an image of a 4packaging of the medication, 5wherein the generated reminder comprises the image of the packaging of the 6medication, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards claims 1 and 7.  Examiner notes that claims 11 and 17 recite substantially similar limitations as independent claims 1 and 7. Claim 7 further recites a server coupled to the medication reminder device (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)) and claim 11 additionally recites a non-transitory computer-readable storage medium storing a program that, when 25executed by a computer, performs the method (mere instructions to implement an abstract idea on a computer, see MPEP § 2106.05(f)).  
Furthermore, Claims 1-17 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a server and a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0015-0016] and [0021] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining measurement data, which amounts to mere data gathering, and/or the recitation of generating a reminder, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0015-0016] and [0021] of the Specification discloses that the additional elements (i.e. server, computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives measurement data, profile data;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites retrieving the profile data from 
Dependent Claims 2-6 and 8-17 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network as detailed above.
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a parameter acquisition unit configured to obtain…;” 
“a time counter configured to…determine…;” 
“a concentration determination unit configured to determine…;” and 
“a reminder generation unit configured to…generate…;” 
in claims 7-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The instant specification describes that:
“a parameter acquisition unit” may include a blood pressure monitor or a non-invasive blood glucose meter (Paragraphs  [0085-0086]); 
“a time counter” determines when one or more of the acquired patient parameters is outside of a desired range, the total time lapse since the 
“a concentration determination unit” determines the concentration of24 the drug in the patient's blood serum, based on the total time lapse since the previous 25administration of a dose of the drug and the pharmacokinetics profile of the drug (Paragraph [0080]; and
“a reminder generation unit” generates a reminder to the patient to administer the second dose of the medication when the concentration of the medication in the blood of the patient is below a threshold (Paragraph [0011]).
The above units are all part of the medication reminder device, as show in figure 4 and discussed in paragraph [0077] of the specification, which includes a processor (Specification, paragraphs [0100]) to carry out the functions of the various units included in the device. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruchti (U.S. Pub. No. 2017/0165425 A9) in view of Lee (U.S. Pub. No. 2018/0126273 A1).
Regarding claim 1, Ruchti discloses a method for providing a reminder to a patient of when a second dose of a 4medication should be administered, the patient having been administered a first dose of the 5medication, the method comprising: 
6obtaining a measurement of at least one patient parameter (Paragraph [0078] discusses receiving information associated with the patient, such as blood glucose levels, construed as obtaining a measurement of at least one patient parameter.); 
7determining whether the measurement of the at least one patient parameter is outside 8of a range (Paragraphs [0029-0030] and [0053] discuss determining providing 
9when the measurement of the at least one patient parameter is outside of the range, 10determining a total time lapse since the administration of the first dose of the medication (Paragraphs [0055] and [0078] discuss identify information since about the last dose of medication received, including the time at which it was given. ); 
11determining a concentration of the medication in blood of the patient based at least on 12the total time lapse (Paragraph [0090] discusses determining the amount of insulin on board based on an estimate or known time of a prior administration of insulin.); and 
13when the concentration of the medication in the blood of the patient is below a 14threshold, generating a recommendation to administer the second dose of the 15medication, 16wherein the at least one patient parameter characterizes a medical condition to be 17treated by the medication (Paragraph [0075] and [0091] discuss determining a recommendation for an insulin dosage to compensate for the patient’s low blood sugar for diabetes.); 
But Ruchti does not appear to explicitly disclose generating a reminder to the patient to administer the second dose of the 15medication.

Lee teaches generating a reminder to the patient to administer the dose of the 15medication (Paragraph [0007] discusses reminding a user to take a medication as directed.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Ruchti to include the reminder of Lee in order “ increase patient compliance with medication (Lee, Paragraph [0002]).

Regarding claim  182, Ruchti discloses retrieving a pharmacokinetics 19profile of the medication, 20wherein the concentration of the medication in the blood of the patient is determined 21based on the total time lapse and the pharmacokinetics profile of the medication (Paragraph [0075] and [0091] discuss determining a recommendation for an insulin dosage to compensate for the patient’s low blood sugar for diabetes.).  

Regarding claim  223, Ruchti discloses obtaining a profile of the 23patient, 24wherein the profile comprises information relating to at least one of an age and a 25gender of the patient, and 26wherein the retrieved pharmacokinetics profile of the medication is specific to at least 27one of the age and the gender of the patient (Paragraph [0064]).  

Regarding claim  284, Ruchti discloses receiving, at a time of the 29administration of the first dose of the medication, an indication indicating the time of the 30administration (Paragraphs [0055] and [0078]).  
30WO 2019/085367PCT/CN2018/078905	
Regarding claim 5, Ruchti discloses determining the total time 2lapse based on the time of the administration of the first dose of the medication (Paragraph [0090]).  

Regarding claim  36, Ruchti does not explicitly disclose obtaining an image of a 4packaging of the medication, 5wherein the generated reminder comprises the image of the packaging of the 6medication.  

Lee teaches obtaining an image of a 4packaging of the medication, 5wherein the generated reminder comprises the image of the packaging of the 6medication (Paragraph [0048] and figure 4 show the medication reminder with a picture of the packaging.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Ruchti to include Lee, in order to “promote medication adherence (Paragraph [0048]).”
2025Attorney Docket No. 317EP.001US01
Claims 7, 11 and 17 recite substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 11 further recites a server connected to the medication device, which is disclosed by Ruchti, paragraph [0023] and claim 17 further recites a non-transitory computer readable medium, which is disclosed by Ruchti, paragraph [0008].

Claim 8 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.

Claim 9 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 10 recites substantially similar limitations as those already addressed in claims 4-5, and, as such, is rejected for similar reasons as given above.

Claims 13-14 recite substantially similar limitations as those already addressed in claim 12, and, as such, are rejected for similar reasons as given above.
Regarding claims 15 and 16, Ruchti does not 14disclose 15wherein the medication reminder device is provided in a portable device which is 16coupled to a wearable device, and 17wherein the wearable device comprises a sensor configured to measure the at least 18one patient parameter, and the medication reminder device is 20provided in a portable device which is coupled to a protective housing, the protective housing 21being configured 
Lee teaches wherein the medication reminder device is provided in a portable device which is 16coupled to a wearable device, and 17wherein the wearable device comprises a sensor configured to measure the at least 18one patient parameter and medication reminder device is 20provided in a portable device which is coupled to a protective housing, the protective housing 21being configured to house the portable device, and 22wherein the protective housing comprises a sensor configured to measure the at least 23one patient parameter (Paragraph [0038] discusses using an Apple Watch to carry out the claimed invention, construed as including reminders.).  
Therefore, it would have been obvious to modify Ruchti to include Lee since the watch can be easily carried (Lee, Paragraph [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686